PER CURIAM:
El 22 de noviembre de 1971 revocamos la sentencia del tribunal de instancia en Ferrer v. General Motors Corp., 100 D.P.R. 246, que denegó los daños y perjui-cios reclamados en dicho caso por el aquí peticionario. Conde-namos allí a la recurrida al pago de las costas y de los hono-rarios de abogado. Remitimos el mandato el 1ro de marzo de 1972 presentando el peticionario Ferrer Delgado su memo-rando de costas ante el tribunal de instancia el 3 de marzo de 1972. El tribunal de instancia denegó el pago de las costas por el fundamento de que el memorando no se había presen-tado dentro de los 10 días de dictada la sentencia revocada. Expedimos el auto para revisar.
La Regla 44.4(a) de Procedimiento Civil dispone que las costas se concederán a la parte a cuyo favor se resuelva el pleito. (1) El propósito de esta regla es resarcir a la parte victoriosa en los gastos necesarios y razonables incurridos con motivo del litigio. Garriga, Jr. v. Tribunal Superior, 88 D.P.R. 245 (1963). En el caso de autos el peticionario perdió el pleito en el tribunal de instancia pero resultó victorioso en apelación. Su derecho a ser resarcido en los gastos del litigio surgió cuando revocamos la sentencia del tribunal de instancia el 22 de noviembre de 1971 y dictamos sentencia a su favor. No podía antes de ese momento hacer reclamación alguna de costas porque no tenía todavía el status de parte *518victoriosa. Es nuestra sentencia la que le da ese status y de la cual dimana su derecho a ser resarcido.
La resolución del tribunal de instancia denegando las costas es insostenible porque hace inexistente el derecho ganado por el peticionario ante este Tribunal. El término de 10 días para reclamarlo se debe contar desde que se remitió el mandato y no desde que se dictó sentencia por el tribunal de instancia. Se cometió el error apuntado.

Se revocará la resolución recurrida y se devolverá el caso' al tribunal de instancia para ulteriores procedimientos con-sistentes con lo aquí expuesto.


 La Regla 44.4(a) de Procedimiento Civil dispone:
“Las costas le serán concedidas a la parte a cuyo favor se resuelva el pleito o se dicte sentencia en apelación, excepto en aquellos casos en que se dispusiera lo contrario por ley o por estas reglas.”